Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Previous rejections based on double patenting are now withdrawn.
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 21-26, 28, 30 and 32-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a gate structure with a spacer across the fin, wherein a sidewall of the spacer is in direct contact with a side wall of the conductive region.
Regarding claim 30, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a nitrogen-containing conductive liner surrounding the fill metal material layer, wherein a bottom surface of the fill material layer and a bottom surface of the nitrogen-containing conductive liner are both in direct contact with the nitrogen-containing metal silicide or germanide layer.
Regarding claim 36, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a nitrogen-containing conductive liner over and in direct contact with the nitrogen-containing metal silicide or germanide layer and between the insulating layer and the fill metal material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.P/Examiner, Art Unit 2816         

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816